Citation Nr: 1228252	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-11 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left knee disability.  

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to service connection for bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from November 2001 to June 2002 and from June 2005 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In his substantive appeal, the Veteran requested a Board hearing at the RO, which was scheduled in May 2012.  However, he failed to appear and has not filed a motion requesting a new hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for right ear hearing loss, left knee disability, cervical spine disability and bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability.

2.  The Veteran's current low back disability, diagnosed as lumbar spine strain, is the result of injury during active duty service


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1110, 1112(a), 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for lumbar spine strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the issue of entitlement to service connection for low back disability, inasmuch as this decision grants the Veteran's claim, no further notice or assistance is required to assist the Veteran in substantiating his claim.

In a pre-adjudication letter dated in May 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for left ear hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was also notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the instant case, the claims folder includes service treatment and personnel records as well as post service VA treatment records.  In June 2008, the Veteran submitted an authorization for VA to obtain records of treatment for hearing loss in April 2008.  He did not include the portion of the authorization containing his signature.  In July 2008, the RO called him and asked that he return authorizations with his signature.  He responded that he would do so, but signed authorizations were never received.  The RO made another request for authorizations in November 2011, but did not receive a response.  VA is only obligated to seek records for which necessary authorizations are provided.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1)(ii) (2011).

The Veteran was provided with an August 2008 VA audiological examination.  The examination included all findings needed to decide the appeal.  Further, a review of the Virtual VA paperless claims processing system includes treatment records from June 2008 to November 2008, which were considered by the RO in the most recent supplemental statement of the case issued in March 2012.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal with respect to left ear hearing loss is thus ready to be considered on the merits.

Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  If high frequency sensorineural hearing loss is considered an organic disease of the nervous system and therefore; it is a presumptive disability.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  



Left Ear Hearing Loss

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The evidence of record shows that the Veteran was recommended for the Combat Action Badge for engaging the enemy and being engaged by the enemy.  On several occasions, the Veteran volunteered to video tape units that were in the direct line of insurgent activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding experiencing acoustic trauma from artillery blasts resulting in permanent combat related hearing loss are accepted despite the lack of supporting documentation in service treatment records.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

During service in June 2005, an audiological examination showed pure tone thresholds, in decibels, as follows:


HERTZ


500
1000
2000
3000
4000
Left
10
5
15
15
10
Right
15
10
0
5
0

After service, a private audiological examination in March 2007 showed pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
Left
25
25
10
10
15
Right
20
20
10
5
0

A June 2007 VA treatment record showed that the Veteran reported a little hearing loss, but no further audiological evaluation was done.  Subsequently, a private audiological examination in April 2008 showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Left
20
20
15
15
15
Right
35
35
40
35
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The Veteran was afforded a VA audiological examination in August 2008, which showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Left
10
10
5
5
5
Right
5
5
0
0
0

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Veteran reported hearing loss that had been present since 2005.  He had difficulty understanding speech in background noise in groups, with television, and in class.  

In service, he was exposed to various artillery, small weapons, vehicular noise, mines, mortars and improvised incendiary devices.  He recalled an especially loud explosion when he was in a tank that drove over some device.  He used hearing protection about half the time as the demands of communication often prevented its use.  He denied any significant civilian noise exposure.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran had normal hearing bilaterally.  

The results of the August 2008 VA examination and the other VA, private and service department evaluations all show that the Veteran has never been found to have left ear hearing loss as defined in 38 C.F.R. § 3.385.  

Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran has contended that he has current hearing loss due to noise exposure in service.  His in-service noise exposure during combat is presumed.  38 U.S.C.A. § 1154(b).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experiences hearing loss that began in service.  It would require medical expertise; however, to say that he has a hearing loss that meets the specific thresholds specified in 38 C.F.R. § 3.385.  See e.g. 38 C.F.R. § 4.85 (2011) (requiring that hearing examinations be conducted by state licensed audiologists).  The Veteran has not claimed, nor has it otherwise been shown, that he has the requisite medical qualifications to say he has hearing loss as defined by VA.

While the Board recognizes the Veteran's combat noise exposure and his reported symptoms, the weight of the evidence is against a finding that he has a current disability as defined by VA.  As the preponderance of the evidence weighs against an essential element of the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b).


Low Back Disability

The Veteran reports that he began experiencing back pain while on combat missions in Iraq.  Specifically, in his claim, he asserted that carrying heavy loads on missions and hitting an explosive caused his back pain.  The Veteran's reports regarding injuring his back while on combat missions are accepted despite the lack of supporting documentation of any injuries in service treatment records.  38 U.S.C.A. § 1154(b).

Service treatment records do; however, include August 2006 and March 2007 post deployment health assessments in which the Veteran reported having back pain while deployed and currently.  

After discharge from active duty, a March 2007 statement of medical examination and duty status also documented back pain.  VA treatment records in June 2007 also showed that the Veteran reported back pain.  

The Veteran again reported worsening back problems on a March 2008 Reserve annual medical certificate.  In April 2008, the Veteran was seen of an initial consultation for back pain with a private physician.    

The Veteran was afforded a VA examination in August 2008.  The claims file was reviewed.  The Veteran reported chronic low back pain since 2005 while in Iraq.  After examining the Veteran, the examiner diagnosed lumbar spine strain, mild.  However, no etiological opinion was provided.  

The Veteran is competent to report injuries in service as well as continuing back pain since service.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (reiterating the point that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).  

Further, the Veteran has continually complained of pertinent symptoms following his discharge from his most recent period of active duty service, and his statements are credible as they are supported by the other medical evidence of record, specifically the post-deployment health assessments, follow up treatment records, and the August 2008 VA examination.  

Therefore, given the Veteran's statements of in-service symptoms as well as pertinent symptomatology since his discharge and a current diagnosis from the August 2008 VA examiner, service connection for lumbar spine strain is warranted.  Reasonable doubt has been resolved in the Veteran's favor where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for a low back disability, diagnosed as lumbar spine strain, is granted.


REMAND

With respect to the right ear hearing loss, the August 2008 VA audiological examiner determined that the Veteran had normal hearing in both ears.  However, when reporting speech recognition scores, the examination report noted a speech recognition score of 92 percent at 90 decibels; and 96 percent at 75 decibels.  It is unclear from the report whether the finding at 90 decibels showed hearing loss under 38 C.F.R. § 3.385.  The Board cannot substitute its medical judgment for that of medical professionals, and must seek clarification.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has not been given an examination with respect to the bilateral shoulders and cervical spine claims.  Moreover, an August 2008 examination of the left knee did not provide an etiology opinion.  

The Veteran has provided competent reports that these disabilities began after carrying heavy loads while participating in combat missions as well as being hit by an explosion in Iraq.  Treatment records in June 2007, less than a year after his discharge from service, document complaints of upper back pain, shoulder pain and left knee pain.  

It is unclear from the record whether the Veteran has a current shoulder or spine disability underlying his reports of pain.  For instance, the VA examiner diagnosed left knee degenerative joint disease; but an earlier X-ray examination was interpreted only as showing questionable subluxation that might have been due to the angle of the examination.  Accordingly, given the report of in-service incidents and complaints shortly after service, the Board finds that the duty to provide an examination has been triggered and the Veteran should be afforded a VA examination to address the etiology of these disabilities.  38 U.S.C.A. § 5103A(d); See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should send the claims file to the same audiologist who conducted the August 2008 VA examination and ask for clarification as to why two different speech recognition scores were provided for the right ear at different frequencies, and why the 92 percent finding does not represent impaired hearing for VA purposes.  

If the examiner is not available, the Veteran should be afforded another VA audiological examination to determine whether he has current right ear hearing loss and whether it is the result of a disease or injury in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should clearly report the extent of current hearing loss.  After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss is related to combat noise exposure during service.  The occurrence of the noise exposure and symptoms reported by the Veteran should be presumed.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.
 
3.  The Veteran should be scheduled for a VA examination to determine whether any current left knee, cervical spine or shoulder disability is related to a disease or injury in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should clearly delineate all disabilities of the left knee, cervical spine and shoulder.  Thereafter, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of these disabilities are related to service, to specifically include the Veteran's combat service in Iraq.  

The examiner should presume that the in-service injuries and symptoms reported by the Veteran occurred.  The absence of supporting evidence in service treatment records is not a sufficient reason for providing a negative opinion.

The examiner should provide reasons for the opinions and take into account the Veteran's credible reports of in-service injuries and symptoms and symptoms since service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

4.  The AOJ should review the examination reports to ensure that the above questions have been answered with an adequate rationale furnished.  Appropriate action should be taken to remedy any deficiencies in the examination reports. 

5.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


